                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

Case No.      EDCV 18-2017-DSF (KKx)                                 Date    May 15, 2019
Title   Raul Uriarte-Limon v. RTA North, et al.


Present: The Honorable        KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


              DEB TAYLOR                                               Not Reported
                Deputy Clerk                                          Court Reporter


     Attorney(s) Present for Plaintiff(s):                 Attorney(s) Present for Defendant(s):
                None Present                                           None Present

Proceedings:       ORDER for Defendant RTA North and Defendant’s Counsel to Show
                   Cause Why Sanctions Should Not be Entered for Failure to File
                   Confidential Settlement Conference Statement

        On April 4, 2019, the Honorable Dale S. Fischer stayed this action and referred the matter
for early mediation to be completed no later than June 3, 2019. ECF Docket No. (“Dkt.”) 24. On
April 23, 2019, Judge Kato issued an Order Regarding Settlement Conference, scheduling the
settlement conference for May 20, 2019, and ordering the parties to submit Confidential Settlement
Conference Statements five court days prior to the date of the settlement conference, i.e. May 13,
2019. Dkt. 26.

        The Court received Plaintiff’s Confidential Settlement Conference Statement on May 13,
2019. However, the Court did not receive a Confidential Settlement Conference Statement from
Defendant RTA North. Hence, on May 14, 2019, Judge Kato’s courtroom deputy attempted to
contact Defendant’s counsel via phone and email. As of this date, however, the Court has not
received a response from Defendant’s counsel.

         The Court, therefore, ORDERS Defendant RTA North and Defendant’s counsel, Ara
Sahelian, to show cause why they should not be sanctioned in the amount of $1,000 each for their
failure to comply with the Court’s order. Defendant and Defendant’s counsel shall respond in
writing to this Order to Show Cause and submit a Confidential Settlement Conference Statement no
later than 4:00 p.m. on Thursday, May 16, 2019.

         IT IS SO ORDERED.




Page 1 of 1                           CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk __
